bernard p malone and mary ellen malone petitioners v commissioner of internal revenue respondent docket no filed date ps were partners of a partnership that was subject_to the unified_audit and litigation procedures of i r c secs ps did not report their share of partnership items on their return and did not file a notice of inconsistent treat- ment see generally sec_6222 r assessed the tax attrib- utable to the partnership items as originally reported by the partnership in this deficiency proceeding r asserted a neg- ligence penalty relating to ps’ failure to report partnership items ps moved to dismiss the penalty from this case asserting that we lack jurisdiction over a penalty relating to their inconsistent reporting deficiency procedures do not apply to penalties additions to tax and additional_amounts that relate to adjustments to partnership items i r c sec a a i held because there were no adjustments to partnership items deficiency procedures apply to the penalty asserted by r val j albright and brent c gardner for petitioners christopher m menczer heather l lampert and linda l wong for respondent opinion buch judge this matter is before the court on the malones’ motion to dismiss for lack of jurisdiction the portion of this case that relates to the sec_6662 penalty that the commissioner asserted because the malones did not report certain partnership items on their joint form_1040 u s individual_income_tax_return the commis- sioner objects for the reasons set forth below the court will deny the malones’ motion background during mr malone was a partner of mbj mortgage services america ltd mbj a partnership that is subject_to the unified_audit and litigation procedures of sec_1 unless otherwise indicated all section references are to the internal_revenue_code code as in effect at all relevant times all monetary amounts are rounded to the nearest dollar malone v commissioner commonly referred to as the tefra provisions on its form_1065 u s return of partnership income mbj reported installment_sales of partnership assets and reported as mr malone’s distributive_share from those sales dollar_figure of ordinary_income and dollar_figure of net long- term capital_gain on their joint form_1040 the malones failed to report mr malone’s distributive_share from those sales but reported dollar_figure of long-term_capital_gain from the sale of mr malone’s partnership_interest in mbj with respect to mr malone’s distributive_share the malones did not file a form_8082 notice of inconsistent treatment or administrative_adjustment_request or otherwise notify the commissioner that they were taking a position inconsistent with that reported by mbj the malones also claimed repairs and maintenance and bad_debt deductions both of which are unrelated to mbj in the notice_of_deficiency on which this case is based the include commissioner adjusted the malones’ return to the partnership items reported by mbj but omitted by the malones disallowed the reported net_long-term_capital_gain because mr malone did not sell his partnership_interest in and disallowed the claimed repairs and maintenance and bad_debt deductions the malones filed a timely petition with this court in his amended answer the commissioner asserted a sec_6662 penalty on the alternative grounds of a substantial_understatement_of_income_tax and negligence the commissioner filed a motion to dismiss for lack of jurisdiction and to strike as to partnership items the malones objected to that motion in an order dated date the court granted the commissioner’s motion dis- missing for lack of jurisdiction the portion of this case relating to mbj’s partnership items in doing so however the court noted that we shall not consider the jurisdictional issue discussed by the parties concerning the applicability of the sec_6662 penalty subsequently the commissioner filed an amendment to his amended answer clarifying that he asserted the sec_2 tefra is an acronym for the tax equity and fiscal responsibility act of pub_l_no sec_1 stat pincite united_states tax_court reports a penalty only on account of the malones’ failure to report mr malone’s distributive_share of partnership items flowing from mbj the commissioner is not asserting a pen- alty on account of the treatment of any of the other adjust- ments included in the notice_of_deficiency the court ordered supplemental briefing on the jurisdictional question and the parties filed their respective responses the malones contend that the court lacks jurisdiction to determine the applica- bility of the sec_6662 penalty and the commissioner takes the contrary position discussion sec_6222 requires partners to treat partnership items in a manner which is consistent with the treatment of such partnership_item on the partnership return in the case of inconsistent treatment where as here the partner fails to notify the secretary the commissioner may adjust the partner’s return to include the partnership items and assess any resulting tax as a computational adjustment with- out the need for a partnership-level proceeding and without issuing a notice_of_deficiency sec_6222 a partner who reports partnership items inconsistently with the partnership’s treatment of them may be subject_to penalties sec_6222 refers to the applicable penalties for disregard of the requirements of this section the sec_6662 and b penalty for negligence is among those referenced likewise sec_1_6662-3 income_tax regs states negligence is strongly indicated where- iii a partner fails to comply with the requirements of sec_6222 which requires that a partner treat partnership items on its return in a manner that is consistent with the treatment of such items on the partnership return or notify the secretary of the inconsistency although the code and the regulations provide that an accuracy-related_penalty may apply in situations of incon- sistent reporting in this case the court must determine whether deficiency procedures apply to a determination of that penalty although subsec d refers to addition_to_tax it points to tit ch subch a pt ii titled accuracy-related and fraud penalties malone v commissioner i tefra overview congress passed tefra over years ago before tefra adjustments with respect to partnership items were made to each partner’s income_tax return when and if that return was examined see h_r conf rept no pincite 1982_2_cb_600 tefra’s unified_audit and litigation procedures were intended generally to increase compliance with and administration of the partnership tax laws id pincite c b pincite more specifically tefra was enacted to alleviate the administrative burden caused by duplicative audits and litigation 132_tc_336 congress decided that no longer would a partner’s tax_liability be determined uniquely but ‘the tax treatment of any partnership_item would be determined at the partnership level ’ 87_tc_783 alteration in original quoting sec_6221 the requirement of a single unified proceeding at the partnership level was designed to reduce the duplication of proceedings and increase the consistency of the treatment of partnership items h_r conf rept no supra pincite c b pincite sec_6221 provides that the tax treatment of all part- nership items is determined at the partnership level the secretary must mail each notice_partner whose name and address is furnished a notice of the beginning of an adminis- trative partnership-level proceeding and a notice of final_partnership_administrative_adjustment fpaa sec_6223 the determination of partnership items in a partnership- level proceeding through either failure to respond to an fpaa or a final court decision is conclusive once adjust- ments are made at the partnership level the internal rev- enue service irs will make any necessary partner-level changes including changes to affected items if an adjust- ment to an affected_item is merely computational and can be made without making additional partner-level determina- the conference committee explained the tefra partnership provisions as follows t he tax treatment of items of partnership income loss de- ductions and credits will be determined at the partnership level in a uni- fied partnership proceeding rather than in separate proceedings with the partners h_r conf rept no pincite 1982_2_cb_600 united_states tax_court reports tions the irs can directly assess the tax due without having to follow the usual deficiency procedures sec a sec_301_6231_a_6_-1 proced admin regs however if an adjustment to an affected_item requires a partner-level factual determination the follow deficiency procedures sec a a i sec_301_6231_a_6_-1 proced admin regs ii tax items overview irs must whether a tax item is a partnership_item or a nonpart- nership item governs whether it is addressed in partner- ship-level proceedings or partner-level proceedings a part- nership item is any item required to be taken into account for the partnership’s taxable_year under any provision of sub- title a income taxes to the extent the regulations provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_6231 nonpartnership_items are defined in the negative to be an item which is or is treated as not a partnership_item sec_6231 thus anything that is not a partnership_item is by definition a nonpartner- ship item some nonpartnership_items even though they might have nothing to do with a partnership_item are affected items 127_tc_75 the code defines affected items to be any item to the extent such item is affected by a partnership_item sec_6231 an example might be an individual’s schedule a deduction for medical_expenses medical expense deductions are subject_to a floor sec_213 if the income flowing to a partner changes then the floor for medical expense deductions changes as a result a nonpartnership item that is wholly unrelated to the partnership a partner’s medical expense deduc- tions is affected by a partnership_item the partner’s share of partner- ship income and becomes an affected_item 144_tc_152 affected items are further divided into two important sub- categories computational affected items and factual affected items see n c f energy partners v commissio89_tc_741 a computational affected_item is one that can be determined mathematically such as the medical_expense_deduction just described sec_6231 95_tc_209 a factual affected malone v commissioner item is an affected_item that requires further factual deter- minations at the partner level bedrosian v commissioner t c pincite the extent to which a partner is at risk for his investment is an example of a factual affected_item 99_tc_298 it is only after the losses deductions and credits of a partnership have flowed through to the individual partners that the at-risk status of the partners can be determined see also bedrosian v commissioner t c pincite 94_tc_853 whether an affected_item is factual or computational gen- erally determines what procedures apply to the assessment of tax relating to that item computational affected items are not subject_to deficiency procedures see generally sec a following a tefra proceeding the irs may assess tax attributable to those items along with the tax attributable to partnership items by way of computational adjustment sec_6231 in contrast affected items that require partner-level factual determinations are subject_to deficiency procedures sec a a i penalties that are factual affected items however require one further step of analysis to determine whether deficiency procedures apply before the applicability of all pen- alties relating to partnership items was determined at the partner level because penalties are affected items but through the taxpayer_relief_act_of_1997 1997_act pub_l_no sec_1238 sec_111 stat pincite congress amended various provisions so that penalties relating to adjustments to partnership items would be determined at the partnership level sec_6221 now provides that the tax treatment of any partnership_item and the applicability of any penalty which relates to an adjustment to a partnership_item shall be determined at the partnership level likewise con- gress amended section a a i to exclude from defi- ciency procedures penalties that relate to adjustments to partnership items irrespective of their status as affected items therefore for the deficiency procedures to apply the penalty must not be relate d to adjustments to partnership items united_states tax_court reports iii sec_6662 negligence_penalty with respect to the facts at issue here the court must determine whether the deficiency procedures apply to a sec_6662 accuracy-related_penalty for negligence imposed solely because of a partner’s inconsistent reporting of part- nership items we begin with an easy proposition that sec_6662 penalties such as the one asserted here are found in subtitle f of title 26-not in subtitle a because partnership items are limited to items arising under subtitle a this penalty is not a partnership_item it is a nonpartner- ship item and unless it is a computational affected_item it is subject_to deficiency proceedings the malones highlight the central issue to their motion succinctly i t is unclear whether the penalties are an affected_item if the penalties are an affected_item then the court likely does not have jurisdiction implicitly the malones concede that if the penalty is neither a partnership_item nor an affected_item then it is subject_to deficiency procedures and rightly so if it is neither a partnership_item nor an affected_item then the tefra provisions would not apply and the usual deficiency procedures of sec_6212 would apply under the unique facts of this case as dis- cussed below the deficiency procedures apply even if this penalty is an affected_item before the categorization of accuracy-related pen- alties as factual affected items was clear the additions to tax for negligence and valuation_overstatement are affected items requiring factual determinations at the individual partner level normal deficiency procedures apply 102_tc_683 citing n c f energy partners v commissioner t c pincite crystal beach dev of destin ltd v commissioner tcmemo_2000_170 79_tcm_2068 n concluding that the court lacked jurisdiction in a partnership-level proceeding and noting that we are satisfied that congress intended for the regulations define affected_item to include any penalty addition_to_tax or additional_amount provided by subchapter_a of chapter of the internal_revenue_code_of_1986 to the extent provided in this paragraph e sec_301_6231_a_5_-1 proced admin regs the subpara- graphs address only penalties applicable after an adjustment to a partner- ship item has been made id malone v commissioner accuracy-related_penalties to be treated similarly to additions to tax ie as affected items sec_6662 and b pen- alties for negligence based on partnership items were and continue to be factual affected items through the 1997_act however congress modified the court’s deficiency jurisdiction with respect to certain pen- alties before the 1997_act following a partnership-level pro- ceeding the commissioner was required to issue a notice_of_deficiency to each of the partners to assert penalties relating to the adjustment of partnership items this was inefficient because the predicate for the penalty was often related events that occurred at the partnership level which would be common to all of the partners the 1997_act streamlined this process by bypassing deficiency procedures for penalties attributable to adjustments of partnership items to effect this change congress amended several tefra provisions to expand the scope of tefra to include the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item sec_6221 see also sec_6226 f expanding a court’s jurisdiction in a tefra proceeding to include penalties most pertinent here congress amended section a which related to the interplay between deficiency procedures and tefra proceedings generally deficiency procedures do not apply to the assessment of tax that may be determined computationally and included in a computational adjust- ment sec a however deficiency procedures con- tinue to apply to the assessment of tax attributable to affected items that require partner level determinations sec a a i before the 1997_act this would have included penalties resulting from a tefra proceeding but with the 1997_act congress excluded from deficiency pro- ceedings penalties additions to tax and additional_amounts that relate to adjustments to partnership items id but in this case there are no adjustments to partnership items there is no dispute that the partnership items reported by mbj were not adjusted-the commissioner did not attempt to dispute the items as reported on mbj’s form_1065 the malones argue however that the inconsistently reported partnership items on their form_1040 were adjusted within the meaning of section a a i we disagree united_states tax_court reports the adjustments made to the liability reported on the malones’ form_1040 were computational adjustments to their tax_liability to take into account the partnership items as originally reported by mbj there were no adjustments to partnership items accordingly the section a a i exclusion from deficiency procedures is inapplicable to the sec_6662 and b negligence_penalty before the court in this case iv conclusion regardless of whether the sec_6662 and b neg- ligence penalty is a nonpartnership item or a factual affected_item unrelated to an adjustment to a partnership_item defi- ciency procedures apply to the determination of the penalty because there were no adjustments to partnership items accordingly the malones’ motion to dismiss for lack of juris- diction must be denied to reflect the foregoing an appropriate order will be issued f
